Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.140 Page 1 of 15



                                   UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION
                                              ______

BRIAN KEITH SCHWAB,

                            Plaintiff,                            Case No. 1:20-cv-336

v.                                                                Honorable Paul L. Maloney

WYOMING POLICE DEPARTMENT et al.,

                            Defendants.
____________________________/

                                                      OPINION

                   This is a civil rights action brought by a county jail pretrial detainee1 under 42

U.S.C. § 1983. Under Federal Rule of Civil Procedure 21, the Court is permitted to drop parties

sua sponte when the parties have been misjoined. Pursuant to that rule, the Court will drop as

misjoined Defendants Kent County Parole Office, Derick Bradford, Janelle Freeman, Mitchell

Arrends, Todd Bailey, and Travis Rosema, and dismiss Plaintiff’s claims against them without

prejudice.

                   Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321

(1996) (PLRA), the Court is required to dismiss any prisoner action brought under federal law if

the complaint is frivolous, malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A;


1
  Plaintiff was on parole when he allegedly committed the offenses with which he is charged. Therefore, it is possible
that his present detention is related to violation of his parole terms rather than, or in addition to, pretrial detention on
his pending criminal prosecutions. The Kent County Jail inmate lookup describes Plaintiff’s status as “in custody.”
See https://www.accesskent.com/InmateLookup/showDetail.do?bookNo=1814167 (visited June 26, 2020). The
Michigan Department of Corrections Offender Tracking Information System describes Plaintiff’s status as “Parolee-
Held under custody.” See https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=388934 (visited June
26, 2020). Plaintiff has not yet served the maximum sentences on the paroled offenses nor has he reached his
supervision discharge date. Id.
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.141 Page 2 of 15



42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v.

Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). The Court’s

preliminary review of Plaintiff’s remaining claims reveals that the Court must presently abstain

from proceeding under the abstention doctrine set forth in Younger v. Harris, 401 U.S. 37, 44-55

(1971). Therefore, the Court will stay further proceedings on Plaintiff’s claims against the

remaining Defendants—City of Wyoming, the Wyoming Police Department, its chief (Unknown

Party #1), Margaret McKinnon, Amy Monton, Melissa Nestle, Augustina Baar, and Gabriel

Cedillo—until further order of the Court.

                                             Discussion

I.     Factual Allegations

               The facts alleged in Plaintiff’s complaint are divisible into two discrete sections:

(1) ¶¶ 1-253, wherein Plaintiff contends that the City of Wyoming, the Wyoming Police

Department, its chief (Unknown Party #1), Detective Margaret McKinnon, Children’s Assessment

Center forensic interviewer Amy Monton, Children’s Assessment Center Sexual Assault Nurse

Examiner Melissa Nestle, Child Protective Services worker Augustina Baar, and Michigan State

Police Computer Crime Unit officer/employee Gabriel Cedillo (collectively the Criminal Case

Defendants) have violated Plaintiff’s constitutional rights in connection with their participation as

investigating officers or expected witnesses in Plaintiff’s pending criminal prosecution; and

(2) ¶¶ 254-305, wherein Plaintiff contends that the Kent County Parole Office, its agents and

supervisors Derick Bradford, Janelle Freeman, Mitchell Arrends, and Todd Bailey, and Muskegon

County Parole Office agent Travis Rosema (collectively the Parole Office Defendants) have

violated Plaintiff’s constitutional rights in connection with their supervision of Plaintiff.



                                                  2
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.142 Page 3 of 15



              Plaintiff’s allegations are conclusory. He goes into excruciating detail in explaining

all of the ways that Defendants’ actions have harmed him, but provides almost no facts indicating

the actions of Defendants that have caused the harm or why those actions were wrongful. For

example, with regard to the Parole Office Defendants, the only allegations regarding their

conduct—as opposed to the harm their conduct has caused—are as follows:

       ¶ 283 “they wrongfully incarcerated [Plaintiff] in 2015 for tether violations for
       curfew”

       ¶ 284 “[they] wrongfully incarcerat[ed] Plaintiff in 2017 on a bogus violation over
       a mental health break”

       ¶ 285 “they incarcerated him over a bogus violation”

       ¶ 289 “[they] violat[ed] Plaintiff’s personal privacy the disclosure of confidential
       and private information relating to Plaintiff’s person”

       ¶ 291 “[they] are guilty of libel”

       ¶ 292 “[they] are guilty of libel per se”

       ¶ 295 “[they] are guilty of not providing adequate referrals to mental health
       treatment”

       ¶ 296 “[they] are guilty of interfering with doctors’ orders and assigned treatment
       for plaintiff by denying him the right to have his chronic back/core treated with
       pain medications/muscle relaxers”

       ¶ 297 “[they] refus[ed] the multiple requests by plaintiff and plaintiff’s mother to
       provide plaintiff with his necessary paperwork, grievance forms, and the violation
       paperwork that has plaintiff confined”

       ¶ 300 “Derick Bradford is guilty of filing false violations on plaintiff for having
       contact with plaintiff’s children”

       ¶ 301 “Travis Rosema is guilty of double violating Plaintiff for the same
       violations that Derick Bradford did causing double jeopardy”

       ¶ 302 “Janelle Freeman is guilty of . . . discrimination against plaintiff, causing
       child protective proceedings, stereotyping plaintiff, biased and prejudiced feelings
       towards plaintiff, trespassing on plaintiff by just entering plaintiff’s apartment
       without permission or invitation, [and] denying plaintiff . . . to get his attorney’s
       number from plaintiff’s phone”


                                                   3
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.143 Page 4 of 15



       ¶ 303 “Mitchell Arends is guilty of filing false violations on plaintiff, entrapping
       plaintiff in violations, . . . biased and prejudiced feelings and actions towards
       plaintiff, abuse of his authority, totally ignoring the fact [that plaintiff] withdrew
       his consent to randomly search [plaintiff] and his property . . . [and] refus[ing] to
       provide the requested items”

       ¶ 304 “Todd Bailey is guilty of denying plaintiff grievance forms, parole violation
       charges papers, and parole stipulations bearing plaintiff’s signature”

(Compl., ECF No. 1, PageID.59.66.)

               The events described in Plaintiff’s allegations against the Criminal Case

Defendants do not appear to bear any relation to the events described in his allegations against the

Parole Office Defendants. But, Plaintiff follows the same pattern. He describes in detail the harms

he has suffered, but offers less detail—principally conclusions—in describing the conduct that

caused the harm or how that conduct was wrongful. The primary target of Plaintiff’s allegations

is Detective McKinnon. For example, he alleges that she:

       ¶ 36 “used abusive tactics, immoral questioning methods, police brutality,
       torture, etc”

       ¶ 39 “[is] keeping the [criminal] case going knowing the alleged victim says
       plaintiff did nothing to her, and [is] abusing her authority by badgering plaintiff and
       making false statements about having evidence she really don’t have trying to
       persuade people to alter their belief and findings in the case”

       ¶ 40 “[is] violating the ethical standards of her profession by using personal
       motives, biased feelings, and prejudice to dictate her investigation and testimony”

       ¶ 41 “[is making] false statements and accusations to the Kent County
       Prosecutor[’]s Office saying there’s evidence proving plaintiff did a crime when
       she knew plaintiff did nothing but she makes claims of false and unreliable
       evidence”

       ¶ 42 “[is] using unlawful, dishonest, and improper behavior and protocol to turn
       the case in her favor”

       ¶ 43 “[is] violating plaintiff’s rights by violating his 5th and 14th amendment
       rights (Miranda) and using intimidation and torture to do so, and compel and coerce
       false statements from plaintiff”




                                                 4
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.144 Page 5 of 15



(Compl., ECF No. 1, PageID.16-18.) Plaintiff describes in some detail Detective McKinnon’s

violation of Plaintiff’s rights in connection with her interview of him. (Id., PageID.18-19.) He

also accuses McKinnon of improper behavior in connection with her interview of an alleged

victim. He claims that McKinnon violated Plaintiff’s 4th Amendment rights by illegally searching

Plaintiff’s motel room, seizing Plaintiff’s mail, searching his phone and seizing materials stored

on the phone. Plaintiff claims that McKinnon slandered and libeled him. Plaintiff claims that

Defendants City of Wyoming, the Wyoming Police Department, and the Wyoming Police Chief

are liable for McKinnon’s misconduct because they allowed it to happen.

                 Plaintiff raises similar claims against the other Defendants—each of whom played

some role in the investigation of the criminal sexual conduct charges and will likely testify at

Plaintiff’s trial. According to Plaintiff, each of them acted inappropriately and violated Plaintiff’s

constitutional rights as well.

                 As relief for the misconduct of the Criminal Case Defendants and the Parole

Defendants, Plaintiff seeks a declaration that Defendants have violated his constitutional rights

and compensatory and punitive damages.

II.        Misjoinder

                 The joinder of claims, parties, and remedies is “strongly encouraged” when

appropriate to further judicial economy and fairness. See United Mine Workers of Am. v. Gibbs,

383 U.S. 715, 724 (1966). This does not mean, however, that parties should be given free rein to

join multiple plaintiffs and multiple defendants into a single lawsuit when the claims are unrelated.

See, e.g., Pruden v. SCI Camp Hill, 252 F. App’x 436, 437 (3d Cir. 2007) (per curiam); George v.

Smith, 507 F.3d 605, 607 (7th Cir. 2007); Coughlin v. Rogers, 130 F.3d 1348, 1350 (9th Cir. 1997);

Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009) (adopting magistrate judge’s

report).
                                                  5
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.145 Page 6 of 15



               Federal Rule of Civil Procedure 20(a) limits the joinder of parties in single lawsuit,

whereas Federal Rule of Civil Procedure 18(a) limits the joinder of claims. Rule 20(a)(2) governs

when multiple defendants may be joined in one action: “[p]ersons . . . may be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Rule 18(a) states: “A party asserting a claim . . . may join, as independent or

alternative claims, as many claims as it has against an opposing party.”

               Courts have recognized that, where multiple parties are named, as in this case, the

analysis under Rule 20 precedes that under Rule 18:

       Rule 20 deals solely with joinder of parties and becomes relevant only when there
       is more than one party on one or both sides of the action. It is not concerned with
       joinder of claims, which is governed by Rule 18. Therefore, in actions involving
       multiple defendants Rule 20 operates independently of Rule 18. . . .

       Despite the broad language of Rule 18(a), plaintiff may join multiple defendants in
       a single action only if plaintiff asserts at least one claim to relief against each of
       them that arises out of the same transaction or occurrence and presents questions of
       law or fact common to all.

7 Charles Allen Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure Civil

§ 1655 (3d ed. 2001), quoted in Proctor, 661 F. Supp. 2d at 778, and Garcia v. Munoz, No. 08-

1648, 2007 WL 2064476, at *3 (D.N.J. May 14, 2008); see also Neitzke v. Williams, 490 U.S. 319,

328 (1989) (joinder of defendants is not permitted by Rule 20 unless both commonality and same

transaction requirements are satisfied).

               Therefore, “a civil plaintiff may not name more than one defendant in his original

or amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,



                                                 6
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.146 Page 7 of 15



661 F. Supp. 2d at 778. When determining if civil rights claims arise from the same transaction

or occurrence, a court may consider a variety of factors, including, “the time period during which

the alleged acts occurred; whether the acts . . . are related; whether more than one act . . . is alleged;

whether the same supervisors were involved, and whether the defendants were at different

geographical locations.” Id. (quoting Nali v. Michigan Dep’t of Corr., No. 07-10831 2007 WL

4465247, at *3 (E.D. Mich. Dec. 18, 2007)).

                Permitting improper joinder in a prisoner civil rights action also undermines the

purpose of the PLRA, which was to reduce the large number of frivolous prisoner lawsuits that

were being filed in the federal courts. See Riley v. Kurtz, 361 F.3d 906, 917 (6th Cir. 2004). Under

the PLRA, a prisoner may not commence an action without prepayment of the filing fee in some

form. See 28 U.S.C. § 1915(b)(1). These “new fee provisions of the PLRA were designed to deter

frivolous prisoner litigation by making all prisoner litigants feel the deterrent effect created by

liability for filing fees.” Williams v. Roberts, 116 F.3d 1126, 1127-28 (5th Cir. 1997). The PLRA

also contains a “three-strikes” provision requiring the collection of the entire filing fee after the

dismissal for frivolousness, etc., of three actions or appeals brought by a prisoner proceeding in

forma pauperis, unless the statutory exception is satisfied. 28 U.S.C. § 1915(g). The “three

strikes” provision was also an attempt by Congress to curb frivolous prisoner litigation. See Wilson

v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998).

                The Seventh Circuit has explained that a prisoner like Plaintiff may not join in one

complaint all of the defendants against whom he may have a claim, unless the prisoner satisfies

the dual requirements of Rule 20(a)(2):

        Thus multiple claims against a single party are fine, but Claim A against Defendant
        1 should not be joined with unrelated Claim B against Defendant 2. Unrelated
        claims against different defendants belong in different suits, not only to prevent the
        sort of morass that [a multi]-claim, [multi]-defendant suit produce[s] but also to

                                                    7
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.147 Page 8 of 15



       ensure that prisoners pay the required filing fees—for the Prison Litigation Reform
       Act limits to 3 the number of frivolous suits or appeals that any prisoner may file
       without prepayment of the required fees. 28 U.S.C. § 1915(g) . . . .

       A buckshot complaint that would be rejected if filed by a free person—say, a suit
       complaining that A defrauded the plaintiff, B defamed him, C punched him, D
       failed to pay a debt, and E infringed his copyright, all in different transactions—
       should be rejected if filed by a prisoner.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Brown v. Blaine, 185 F. App’x 166,

168-69 (3d Cir. 2006) (allowing an inmate to assert unrelated claims against new defendants based

on actions taken after the filing of his original complaint would have defeated the purpose of the

three strikes provision of PLRA); Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 464 (5th Cir. 1998);

Shephard v. Edwards, 2001 WL 1681145, *1 (S.D. Ohio Aug. 30, 2001) (declining to consolidate

prisoner’s unrelated various actions so as to allow him to pay one filing fee, because it “would

improperly circumvent the express language and clear intent of the ‘three strikes’ provision”);

Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va. 2000) (denying prisoner’s request to add new,

unrelated claims to an ongoing civil rights action as an improper attempt to circumvent the PLRA’s

filing fee requirements and an attempt to escape the possibility of obtaining a “strike” under the

“three strikes” rule). To allow Plaintiff to proceed with improperly joined claims and defendants

in a single action would permit him to circumvent the PLRA’s filing fee provisions and allow him

to avoid having to incur a “strike” for purposes of § 1915(g), should his claims turn out to be

frivolous.

               The first named Defendant is the Wyoming Police Department. It is well settled in

Michigan that a police department is not a legal entity capable of being sued in a 42 U.S.C. § 1983

action. Boykin v. Van Buren Twp., 479 F.3d 444, 450 (6th Cir. 2007); Laise v. City of Utica, 970

F. Supp. 605, 608 (E.D. Mich. 1997) (a city police department is merely an agency of the city, not




                                                 8
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.148 Page 9 of 15



a legal entity, and therefore is not a proper defendant in a § 1983 lawsuit). Thus, the Wyoming

Police Department is an improper defendant. Id. Plaintiff has also named the City of Wyoming.

               Plaintiff’s claims against the City of Wyoming are certainly related to his claims

against the Wyoming Police Chief and Detective McKinnon. Moreover, those claims appear to

be related to Plaintiff’s claims against the Criminal Case Defendants who do not work for the City

of Wyoming—Amy Minton, Melissa Nestle, Augustine Baar, and Gabriel Cedillo—in that all of

the claims arise of misconduct in the criminal prosecution of Plaintiff and, indeed, Plaintiff alleges

that all of these Defendants have conspired to violate his rights. However, there does not appear

to be any relationship between Plaintiff’s claims against the City of Wyoming and Plaintiff’s

claims against the Parole Office Defendants.

               Under Rule 21 of the Federal Rules of Civil Procedure, “[m]isjoinder of parties is

not a ground for dismissing an action.”        Instead, Rule 21 provides two remedial options:

(1) misjoined parties may be dropped on such terms as are just; or (2) any claims against misjoined

parties may be severed and proceeded with separately. See Grupo Dataflux v. Atlas Glob. Gr.,

L.P., 541 U.S. 567, 572-73 (2004) (“By now, ‘it is well settled that Rule 21 invests district courts

with authority to allow a dispensable nondiverse party to be dropped at any time . . . .’”); DirecTV,

Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006); Carney v. Treadeau, No. 07-cv-83, 2008 WL

485204, at *2 (W.D. Mich. Feb. 19, 2008); Coal. to Defend Affirmative Action v. Regents of Univ.

of Mich., 539 F. Supp. 2d 924, 940 (E.D. Mich. 2008); see also Michaels Bldg. Co. v. Ameritrust

Co., N.A., 848 F.2d 674, 682 (6th Cir. 1988) (“[D]ismissal of claims against misjoined parties is

appropriate.”). “Because a district court’s decision to remedy misjoinder by dropping and

dismissing a party, rather than severing the relevant claim, may have important and potentially




                                                  9
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.149 Page 10 of 15



adverse statute-of-limitations consequences, the discretion delegated to the trial judge to dismiss

under Rule 21 is restricted to what is ‘just.’” DirecTV, 467 F.3d at 845.

               At least three judicial circuits have interpreted “on such terms as are just” to mean

without “gratuitous harm to the parties.” Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir. 2008)

(quoting Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000)); see also DirecTV, 467 F.3d

at 845. Such gratuitous harm exists if the dismissed parties lose the ability to prosecute an

otherwise timely claim, such as where the applicable statute of limitations has lapsed, or the

dismissal is with prejudice. Strandlund, 532 F.3d at 746; DirecTV, 467 F.3d at 846-47; Michaels

Bldg. Co., 848 F.2d at 682.

               In this case, Plaintiff brings his causes of action against the improperly joined

defendants under 42 U.S.C. § 1983. For civil rights suits filed in Michigan under § 1983, the

statute of limitations is three years. See Mich. Comp. Laws § 600.5805(2); Carroll v. Wilkerson,

782 F.2d 44 (6th Cir. 1986) (per curiam); Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1

(6th Cir. Feb. 2, 1999). Furthermore, “Michigan law provides for tolling of the limitations period

while an earlier action was pending which was later dismissed without prejudice.” Kalasho v. City

of Eastpointe, 66 F. App’x 610, 611 (6th Cir. 2003).

               Some of the conduct Plaintiff alleges may fall outside of the three-year window.

Nonetheless, there are no facts alleged in Plaintiff’s complaint to indicate that any particular claim

would become untimely solely by virtue of dismissing his misjoined claims. Moreover, to the

extent adequate and more detailed allegations reveal otherwise, the issue might be remedied

through application of the equitable tolling doctrine. Accordingly, the Court concludes that

Plaintiff will not suffer gratuitous harm if the improperly joined Defendants are dropped and the

claims against them dismissed. Accordingly, the Court will exercise its discretion under Rule 21



                                                 10
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.150 Page 11 of 15



and drop Defendants Kent County Parole Office, its agents and supervisors Derick Bradford,

Janelle Freeman, Mitchell Arrends, and Todd Bailey, and Muskegon County Parole Office agent

Travis Rosema from the action, and dismiss Plaintiff’s claims against them without prejudice to

the institution of new, separate lawsuits by Plaintiff.2 See Coughlin, 130 F.3d at 1350 (“In such a

case, the court can generally dismiss all but the first named plaintiff without prejudice to the

institution of new, separate lawsuits by the dropped plaintiffs.”); Carney, 2008 WL 485204, at *3

(same). Plaintiff’s claims against the Criminal Case Defendants remain.

III.     Younger abstention

                  Generally, federal courts should abstain from deciding a matter that would interfere

with pending state proceedings involving important state matters unless extraordinary

circumstances are present. Younger v. Harris, 401 U.S. 37, 44-55 (1971). This principle is based

on notions of equity and comity, “and a continuance of the belief that the National Government

will fare best if the States and their institutions are left free to perform their separate functions in

their separate ways.” Id. at 44.

                  Younger generally permits a federal court to abstain from considering a plaintiff’s

claims where: (1) the state proceedings are ongoing; (2) the state proceedings implicate important

state interests; and (3) the state proceedings afford an adequate opportunity to raise the federal

questions. Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982).

Exceptions to the Younger abstention doctrine have been recognized in the following

circumstances: (1) where “the state proceeding is motivated by a desire to harass or is conducted

in bad faith,” Huffman v. Pursue, Ltd., 420 U.S. 592, 611 (1975); (2) where “[a] challenged statute



2
  Plaintiff is cautioned, again, that he must limit all future actions to claims and Defendants that are transactionally
related to one another.


                                                          11
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.151 Page 12 of 15



is flagrantly and patently violative of express constitutional prohibitions,” Moore v. Sims, 442 U.S.

415, 424 (1979) (quoting Huffman, 420 U.S. at 611); and (3) where there is “an extraordinarily

pressing need for immediate federal equitable relief,” Kugler v. Helfant, 421 U.S. 117, 125 (1975).

These exceptions have been interpreted narrowly. Zalman v. Armstrong, 802 F.2d 199, 205 (6th

Cir. 1986).

               The three factors supporting Younger abstention are present in this case. First,

Plaintiff alleges that the misconduct of the Criminal Case Defendants relates to a criminal case

that is ongoing. Second, Plaintiff’s criminal proceedings involve important state interests. See

Younger, 401 U.S. at 43 (recognizing that when the state proceeding is criminal in nature, the

policy against federal interference is “particularly” strong); see also Parker v. Turner, 626 F.2d 1,

8 (6th Cir. 1980) (“Younger established a near-absolute restraint rule when there are pending state

criminal proceedings.”). Third, the state court proceedings provide an adequate opportunity for

Plaintiff to raise his constitutional challenges to the search warrant. He can file a motion to

suppress evidence improperly obtained and he can challenge the credibility of the witnesses in the

criminal trial. Michigan courts routinely consider such matters. See People v. Franklin, 894

N.W.2d 561, 574 (Mich. 2017) (affirming trial court’s decision to hold an evidentiary hearing to

evaluate the validity of a search warrant affidavit, the result of which led to the suppression of

evidence and the dismissal of charges against the defendant). Indeed, “‘[a]bstention is appropriate

unless state law clearly bars the interposition of the constitutional claims.’” Am. Family Prepaid

Legal Corp. v. Columbus Bar Ass’n, 498 F.3d 328, 332 (6th Cir. 2007) (quoting Squire v.

Coughlan, 469 F.3d 551, 556 (6th Cir. 2006)). State law does not clearly bar the presentation of

Plaintiff’s constitutional claims in his criminal proceedings.




                                                 12
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.152 Page 13 of 15



                Furthermore, Plaintiff’s allegations do not implicate any of the Younger exceptions.

He does not allege a flagrantly unconstitutional statute or an extraordinarily pressing need for

federal relief. Plaintiff’s allegations might be read to support a claim that Detective McKinnon is

acting in bad faith or intends to harass Plaintiff, but Detective McKinnon is not bringing the state

proceeding, the Kent County Prosecutor is. Moreover, the Sixth Circuit has interpreted the “bad

faith/harassment” exception very narrowly:

        As we have explained, the Supreme Court has applied the bad faith/harassment
        exception “to only one specific set of facts: where state officials initiate repeated
        prosecutions to harass an individual or deter his conduct, and where the officials
        have no intention of following through on these prosecutions.” Ken-N.K., Inc. v.
        Vernon Township, 18 F. App’x 319, 324-25 n.2 (6th Cir. 2001) (citing Erwin
        Chemerinsky, Federal Jurisdiction § 13.4, at 806-08 (3d ed. 1999) ); see also, e.g.,
        McNatt v. Texas, 37 F.3d 629 (5th Cir. 1994) (holding that the bad faith/harassment
        exception to Younger “is extremely narrow and applies only in cases of proven
        harassment or prosecutions undertaken without hope of obtaining valid
        convictions”). In this case, the alleged harassment and other “willful, egregious,
        [and] malicious” conduct does not rise to the level required by the exception
        because there have not been repeated prosecutions of Lloyd.

Lloyd v. Doherty, No. 18-3552, 2018 WL 6584288, at *4 (6th Cir. Nov. 27, 2018). Any claim that

Plaintiff’s prosecution is motivated by bad faith or harassment falls short for the same reason.

                Because none of the exceptions to Younger abstention apply, the doctrine supports

abstention here. Cf. Michel v. City of Akron, 278 F. App’x 477, 479 (6th Cir. 2008) (affirming

application of Younger abstention to claim that defendants violated the plaintiff’s Fourth

Amendment rights when searching his property). Consequently, so long as Plaintiff’s criminal

proceedings remain pending in state court, the Court will not review the actions of the Criminal

Case Defendants in connection with the investigation of and testimony regarding the charges

against Plaintiff.

                Younger abstention sometimes warrants dismissal of a claim without prejudice.

However, where the only relief sought by the plaintiff is damages, the Court “must stay the case


                                                 13
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.153 Page 14 of 15



instead of exercising its discretion to dismiss the case.” Nimer v. Litchfield Twp. Bd. of Trs., 707

F.3d 699, 702 (6th Cir. 2013). “This is because the United States Supreme Court has held that

‘[u]nder our precedents, federal courts have the power to dismiss or remand cases based on

abstention principles only where the relief being sought is equitable or otherwise discretionary.’”

Id. (quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 731 (1996)); see also Carroll v. City

of Mount Clemens, 139 F.3d 1072, 1079 (6th Cir. 1998) (Moore, J., concurring in part) (finding

that “[w]hile Quackenbush involved Burford abstention, its reasoning applies with equal force to

Younger abstention”).

               Plaintiff seeks both declaratory relief and damages; therefore, dismissal is an

option. Nonetheless, rather than dismiss the case without prejudice, the Court will stay further

proceedings pending final resolution of the criminal prosecution.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s claims against the Parole Office Defendants are misjoined to his

claims against the Criminal Case Defendants. Accordingly, the Parole Office Defendants—Kent

County Parole Office, Derick Bradford, Janelle Freeman, Mitchell Arrends, Todd Bailey, and

Travis Rosema—will be dropped as parties and Plaintiff’s claims against them dismissed without

prejudice.

               Moreover, the Court will exercise its discretion under the Younger abstention

doctrine to stay further proceedings against the Criminal Case Defendants—City of Wyoming, the

Wyoming Police Department, its chief (Unknown Party #1), Margaret McKinnon, Amy Monton,

Melissa Nestle, Augustina Baar, and Gabriel Cedillo—until further order of the Court following

final resolution of the criminal prosecution.



                                                14
Case 1:20-cv-00336-PLM-RSK ECF No. 13 filed 07/02/20 PageID.154 Page 15 of 15



             An order consistent with this opinion will be entered.



Dated:   July 2, 2020                              /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge




                                             15
